DETAILED ACTION
This office action is in response to the application filed on 05/30/2019. Claims 1-31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number GB: 1620503.1 filed on 12/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-31 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “about” will be interpreted as rotating a mirror for scanning.
In addition, claim 23 recites the phrase “The apparatus according to any claim 1… with the or each laser source” which is indefinite language, in particular the phrase “to any claim 1” and “with the or each laser source”. For purposes of examination the claim limitation will be interpreted as a collimator formed with a laser source.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 22-26 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (EP 2187232 A2).

	Regarding claim 1, Ray discloses a lidar apparatus comprising: (Ray, column 1, PR. 1 discloses a light detection and ranging (LIDAR) system),
a receiving lens having an optical axis (Ray, columns 3-4, PR. 16 and fig. 1 discloses light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14 i.e. optical axis as illustrated in fig. 1),
a scanning mirror angled to the optical axis of the receiving lens and controlled to rotate about a scanning axis (Ray, columns 3-4, PR. 15-16 and fig. 1 discloses a mirror unit 16 includes a transmitting portion 20 and a receiving portion 22. In one embodiment, both the transmitter 12 and optical receiver 14 rotate (scan) together at a constant rotation (speed) in one direction. More specifically, rotating elements, specifically the mirror unit 16, rotate (as illustrated by 24) at a predetermined speed about a scan axis 26),
a stationary laser source that is positioned to emit light along an emission beam path that is reflected by the scanning mirror along an associated scanning beam path  and the emission path is located at an angle to the scanning axis; and a detector associated with the laser source and positioned to receive light from said laser source that is reflected by external objects and returned through the receiving lens and via the scanning mirror (Ray, column 1, PR.  2 discloses a light detection and ranging (LIDAR) system transmits a pulse of light (e.g., from a laser), which is reflected from a target; in addition, columns 3-4, PR. 15-16 and figs. 1-2 discloses light pulse 32 is then reflected off a first mirror 36 (e.g., a flat mirror) toward the transmitting portion 20 of the mirror unit 16, where the light pulse 32 is reflected toward a target 40… The reflected light pulse 32 is reflected off the receiving portion 22 of the mirror unit 16 toward a circular (e.g., spherical) mirror 46, which reflects the light pulse 32 toward a second mirror 50 (e.g., a flat mirror). The light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14).

	Regarding claim 2, Ray discloses the apparatus according to claim 1, wherein the emission beam path is located at an angle of greater than 0.1 to the scanning axis (Ray, columns 3-4, PR. 15-16 and figs. 1-2 illustrates the claimed element).

	Regarding claim 3, Ray discloses the apparatus according to claim 1, wherein the scanning axis is coincident with the optical axis (Ray, columns 3-4, PR. 15-16 and figs. 1-2 illustrates the claimed element).

	Regarding claim 4, Ray discloses the apparatus according to (Ray, columns 3-4, PR. 15-16 and figs. 1-2 illustrates the claimed element).
	Regarding claim 5, Ray discloses the apparatus according to claim 4, wherein the reflecting mirror is a 45 mirror (Ray, columns 3-4, PR. 15-16 and figs. 1-2 illustrates the mirrors (i.e. element 36 and 50) at a 45-degree angle).

	Regarding claim 6, Ray discloses the apparatus according to (Ray, columns 3-4, PR. 15-16 and figs. 1-2 illustrates the claimed element).

	Regarding claim 7, Ray discloses the apparatus according to wherein the detector comprises[[ing]] a plurality of stationary detectors, each detector associated with the stationary laser source and positioned to receive light from said laser source that is reflected by the external objects and returned through the receiving lens and via the scanning mirror (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).

	Regarding claim 22, Ray discloses the apparatus according to (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).

	Regarding claim 23, Ray discloses the apparatus according to any claim 1, further comprising a collimator integrally formed with the or each laser source (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).

	Regarding claim 24, Ray discloses the apparatus according to 1 further comprising an on-axis laser source that is positioned on the optical axis of the receiving lens and an associated on-axis detector that is positioned on the optical axis of the receiving lens wherein the emission beam path of the on-axis laser source is coincident with the scanning axis (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).

	Regarding claim 25, Ray discloses a method of lidar scanning (Ray, column 1, PR. 1 discloses a light detection and ranging (LIDAR) system),
comprising: controlling a stationary laser source to emit light along an emission beam path that is incident upon a scanning mirror that reflects the light along a scanning beam path; locating the emission beam path at an angle to a scanning axis; (Ray, column 1, PR.  2 discloses a light detection and ranging (LIDAR) system transmits a pulse of light (e.g., from a laser), which is reflected from a target; in addition, columns 3-4, PR. 15-16 and figs. 1-2 discloses light pulse 32 is then reflected off a first mirror 36 (e.g., a flat mirror) toward the transmitting portion 20 of the mirror unit 16, where the light pulse 32 is reflected toward a target 40… The reflected light pulse 32 is reflected off the receiving portion 22 of the mirror unit 16 toward a circular (e.g., spherical) mirror 46, which reflects the light pulse 32 toward a second mirror 50 (e.g., a flat mirror). The light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14),
controlling the scanning mirror , (Ray, columns 3-4, PR. 15-16 and fig. 1 discloses a mirror unit 16 includes a transmitting portion 20 and a receiving portion 22. In one embodiment, both the transmitter 12 and optical receiver 14 rotate (scan) together at a constant rotation (speed) in one direction. More specifically, rotating elements, specifically the mirror unit 16, rotate (as illustrated by 24) at a predetermined speed about a scan axis 26),
wherein the emission beam path is ; collecting the light reflected by the surrounding environment using a detector (Ray, column 1, PR.  2 discloses a light detection and ranging (LIDAR) system transmits a pulse of light (e.g., from a laser), which is reflected from a target; in addition, columns 3-4, PR. 15-16 and figs. 1-2 discloses light pulse 32 is then reflected off a first mirror 36 (e.g., a flat mirror) toward the transmitting portion 20 of the mirror unit 16, where the light pulse 32 is reflected toward a target 40… The reflected light pulse 32 is reflected off the receiving portion 22 of the mirror unit 16 toward a circular (e.g., spherical) mirror 46, which reflects the light pulse 32 toward a second mirror 50 (e.g., a flat mirror). The light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14),
and calculating [[and]] distances from the scanning mirror to the surrounding environment along the swept scanning beam path(Ray, columns 3-4, PR. 15-16 and figs. 1-5 discloses the distance between the mirror unit 16 (which includes mirrors 20 and 22) and the target 40 is referred to as the target range).

	Regarding claim 26, Ray discloses the method of lidar scanning according to claim 25, further comprising: pulsing the stationary laser source; and using a time of flight of said pulses (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).
	Regarding claim 29, Ray discloses the method of lidar scanning according to further comprising: [[a]]controlling each of the plurality of laser sources (Ray, columns 3-4, PR. 15-16 and figs. 1-5 illustrates the claimed element).

	Regarding claim 30, Ray discloses the method of lidar scanning according to claim 29, wherein: a different detector is associated with each laser source and is used to collect light emitted from said laser source that has been reflected by the surrounding environment (Ray, column 1, PR.  2 discloses a light detection and ranging (LIDAR) system transmits a pulse of light (e.g., from a laser), which is reflected from a target; in addition, columns 3-4, PR. 15-16 and figs. 1-2 discloses light pulse 32 is then reflected off a first mirror 36 (e.g., a flat mirror) toward the transmitting portion 20 of the mirror unit 16, where the light pulse 32 is reflected toward a target 40… The reflected light pulse 32 is reflected off the receiving portion 22 of the mirror unit 16 toward a circular (e.g., spherical) mirror 46, which reflects the light pulse 32 toward a second mirror 50 (e.g., a flat mirror). The light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14).

	Regarding claim 31, Ray discloses the method of lidar scanning according to claim 25, further comprising providing a lidar apparatuscomprising a receiving lens having an optical axis, the scanning mirror angled to the optical axis of the receiving lens, the stationary laser, and the detector positioned collect the light reflected by the surrounding environment through the receiving lens (Ray, column 1, PR.  2 discloses a light detection and ranging (LIDAR) system transmits a pulse of light (e.g., from a laser), which is reflected from a target; in addition, columns 3-4, PR. 15-16 and figs. 1-2 discloses light pulse 32 is then reflected off a first mirror 36 (e.g., a flat mirror) toward the transmitting portion 20 of the mirror unit 16, where the light pulse 32 is reflected toward a target 40… The reflected light pulse 32 is reflected off the receiving portion 22 of the mirror unit 16 toward a circular (e.g., spherical) mirror 46, which reflects the light pulse 32 toward a second mirror 50 (e.g., a flat mirror). The light pulse 32 is reflected off the second mirror 50, passes through at least one lens 52, and is detected by the optical receiver 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (EP 2187232 A2) in view of Dussan (US 2016/0047896).

Regarding claim 8, Ray discloses the claimed invention as outlined above in claim 1.
Ray does not explicitly disclose the following claim limitations: wherein the stationary laser source comprises[[ing]] a plurality of stationary laser sources that are each positioned to emit light along an associated and different emission beam path, each said emission beam path being reflected by the scanning mirror along an associated and different scanning beam path.
However, in the same field of endeavor Dussan discloses more explicitly the following: 
wherein the stationary laser source comprises[[ing]] a plurality of stationary laser sources that are each positioned to emit light along an associated and different emission beam path, each said emission beam path being reflected by the scanning mirror along an associated and different scanning beam path (Dussan, claim 8 discloses wherein the scanning ladar transmission system further comprises a plurality of laser sources and at least one additional mirror that is positioned to receive ladar pulses reflected by the spinning polygon mirror, the method further comprising: operating the scanning ladar transmission system as a multi-beam scanner using the plurality of laser sources).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Ray with Dussan to create the light detection system of Ray with a plurality of laser sources emitting light in different directions.
	The reasoning being is to provide an improved scanning ladar transmission techniques to reduce high cost, large size, large weight, and large power requirements as well as large data bandwidth use (Dussan, paragraph 4).

	Regarding claim 9, Ray and Dussan discloses the apparatus according to claim 8, wherein the detector is associated with each of the plurality of laser sources and is positioned to receive light from each of said laser sources that is reflected by the external objects and returned through the receiving lens and via the scanning mirror (Dussan, fig. 6 and claim 8 discloses wherein the scanning ladar transmission system further comprises a plurality of laser sources and at least one additional mirror that is positioned to receive ladar pulses reflected by the spinning polygon mirror, the method further comprising: operating the scanning ladar transmission system as a multi-beam scanner using the plurality of laser sources).

	Regarding claim 10, Ray and Dussan discloses the apparatus according to claim 8, wherein the detector comprises[[ing]] a plurality of stationary detectors, each stationary detector associated with one or more of the plurality of laser sources and positioned to receive light from said one or more of the plurality of laser sources that is reflected by the external objects and returned through the receiving lens and via the scanning mirror (Dussan, fig. 6 and claim 8 discloses wherein the scanning ladar transmission system further comprises a plurality of laser sources and at least one additional mirror that is positioned to receive ladar pulses reflected by the spinning polygon mirror, the method further comprising: operating the scanning ladar transmission system as a multi-beam scanner using the plurality of laser sources).

	Regarding claim 11, Ray and Dussan discloses the apparatus according to claim 10, wherein only one of the plurality of stationary detectors is associated with each of the plurality of laser sources (Dussan, fig. 6 and claim 8 illustrates the claimed invention).

	Regarding claim 12, Ray and Dussan discloses the apparatus according to (Dussan, paragraph 68 and fig. 6 illustrates the claimed invention).

	Regarding claim 13, Ray and Dussan discloses the apparatus according to wherein the plurality of laser sources comprise six or more laser sources (Dussan, fig. 6 and claim 8 discloses wherein the scanning ladar transmission system further comprises a plurality of laser sources and at least one additional mirror that is positioned to receive ladar pulses reflected by the spinning polygon mirror, the method further comprising: operating the scanning ladar transmission system as a multi-beam scanner using the plurality of laser sources i.e. which implies that it can be six or more). 

	Regarding claim 14, Ray and Dussan discloses the apparatus according to claim 8[[13]], wherein the plurality of laser sources comprise twelve or more laser sources (Dussan, fig. 6 and claim 8 discloses wherein the scanning ladar transmission system further comprises a plurality of laser sources and at least one additional mirror that is positioned to receive ladar pulses reflected by the spinning polygon mirror, the method further comprising: operating the scanning ladar transmission system as a multi-beam scanner using the plurality of laser sources i.e. which implies that it can be twelve or more). 

	Regarding claim 15, Ray and Dussan discloses the apparatus according to plurality of laser sources are all mounted in the same plane (Dussan, fig. 6 and claim 8 illustrates the claimed invention).

	Regarding claim 16, Ray and Dussan discloses the apparatus according to claim 8[[15]], wherein the plurality of laser sources are mounted on a single pcb or integrated circuit (Dussan, paragraph 112 discloses the claimed limitation).

	Regarding claim 17, Ray and Dussan discloses the apparatus according to (Dussan, fig. 6 and claim 8 illustrates the claimed invention).

	Regarding claim 18, Ray and Dussan discloses the apparatus according to (Dussan, paragraph 63 discloses laser optics 302 can include a telescope that functions to collimate the laser beam produced by the laser source 300).

	Regarding claim 19, Ray and Dussan discloses the apparatus according to claim 18, wherein the single collimator is located on the optical axis of the receiving lens (Dussan, paragraph 63)

	Regarding claim 20, Ray and Dussan discloses the apparatus according to (Dussan, paragraph 82 discloses The beam splitter 656 will direct the ladar pulse 666 toward the targeted range point while also reflecting a small portion of the light onto re-imaging lens 658. The re-imaging lens 658 will ultimately re-image the scan field 510 onto a two-axis position sensitive detector 662).

	Regarding claim 21, Ray and Dussan discloses the apparatus according to claim 20, wherein [[each]]the emission beam path[[s]] passes through a central aperture formed in the receiving lens  (Dussan, figs. 5 and 6 illustrates the claimed invention).

Claim(s) 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (EP 2187232 A2) in view of Inoue (US 2020/0256995).

Regarding claim 27, Ray discloses the claimed invention as outlined above in claim 1.
Ray does not explicitly disclose the following claim limitations: further comprising: modulating the amplitude of the light emitted from the laser source; and is modulated and the amplitude modulation is used to calculating[[e]] the distances to the surrounding environment using the amplitude modulation.
However, in the same field of endeavor Inoue discloses more explicitly the following: further comprising: modulating the amplitude of the light emitted from the laser source; (Inoue, paragraph 42 discloses transmitter 100 generates the transmission light Pout for radiating toward a target object O. The modulator 106 of the transmitter 100 modulates one part of light split off from the light output of the narrow linewidth light source 12 by the optical splitter 220, and supplies the modulated light to the projection light scanner 104),
and using the amplitude modulation (Inoue, paragraph 45 discloses the  distance to the target object O, the travelling speed of the target object O, or the like, is calculated from information indicating at least one out of the detected amplitude or phase of the reception light Pin).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Ray with Inoue to create the light detection system of Ray with a modulator which modulates light.
	The reason being is to provide a laser radar device with which high sensitivity measurements are possible and that is highly reliable (Inoue, paragraph 9).

	Regarding claim 28, Ray and Inoue discloses the method of lidar scanning according to claim 25, further comprising: Modulating the phase of the light emitted from the laser source, and using the phase modulation (Inoue, paragraph 45 discloses the  distance to the target object O, the travelling speed of the target object O, or the like, is calculated from information indicating at least one out of the detected amplitude or phase of the reception light Pin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481